Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) xxx is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
Regarding claim 1, F

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6340796 B1 hereinafter Smith in view of Vitale (US 2018/0063996 A1) and in view of Min et al. (US 2016/0249445 A1 hereinafter Min).
Regarding claim 1, Smith discloses an electronic element mounting substrate (30) comprising: a first substrate (top 16;Fig.2) that comprises a first main surface (see top surface of 16) , and comprises a mounting portion (see portion directly below 17 that’s on the top surface of 16 which has through hole vias going through ) for an electronic element (18) on the first main surface; and a second substrate (34) that is located on a second main surface opposite to the first main surface (32 is placed on the bottom surface 16), is made of a carbon material (32 has carbon layer 36), comprises a third main surface (see top surface of 32) facing the second main surface (bottom surface of 16) and a fourth main surface (bottom surface of 32) opposite to the third main surface, and the second substrate comprises a recessed portion (see through hole recess 48 in 32) on the fourth main surface ( bottom surface of 32). 

Smith fails to specifically disclose the first substrate and the second substrate having a rectangular shape and wherein the third main surface or the fourth main surface has heat conduction in a longitudinal direction greater than heat conduction in a direction perpendicular to the longitudinal direction in perspective plan view
Vitale discloses a  third main surface or the fourth main surface has heat conduction in a longitudinal direction greater than heat conduction in a direction perpendicular to the longitudinal direction in perspective plan view ( see all 106 with heavier heat dissipation in the horizontal direction ; Fig.1; para0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Vitale with the graphene layer of Smith in order to help remove heat more efficiently. 
	Min discloses a substrate (120) having a rectangular shape (see 120 in Fig.6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the rectangular shape as shown by Min to modify the first and second substrate of Smith in order to provide a sufficient footprint area to mount electronic components. Applying a rectangular shape as taught by Min to the teachings of Smith would be a matter of choosing a particular shape, or configuration, of the substrate. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art wouldhave found obvious absent persuasive evidence that the particular configuration of theclaimed container was significant. Examiner found no persuasive evidence that therectangular shape was significant.   
Regarding claim 2, Smith discloses wherein the recessed portion overlaps the mounting portion in perspective plan view (see recess going through that overlaps with mounting portion described above in claim 1).  
Regarding claim 3,6, Smith discloses a third substrate (see bottom 16) that is located on the fourth main surface (bottom surface of 32) comprises a fifth main surface facing opposite to the fourth main surface and a sixth main surface opposite to the fifth main surface (see top and bottom of 16 that faces the bottom surface of 32), and comprises a through- hole penetrating in a thickness direction ( through hole 48 in bottom 16), and facing opposite to the recessed portion (through hole 48 in 16).  
Smith fails to specifically disclose the third substrate having a rectangular shape.

	Min discloses a substrate (120) having a rectangular shape (see 120 in Fig.6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the rectangular shape as shown by Min to modify the third substrate of Smith in order to provide a sufficient footprint area to mount electronic components.  Applying a rectangular shape as taught by Min to the teachings of Smith would be a matter of choosing a particular shape, or configuration, of the substrate. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art wouldhave found obvious absent persuasive evidence that the particular configuration of theclaimed container was significant. Examiner found no persuasive evidence that therectangular shape was significant.   
Regarding claim 4,7, Smith discloses wherein the through-hole (through whole 48 in bottom 16) overlaps the mounting portion in perspective plan view (see Fig.2).  
Regarding claim 5,8-12, Smith discloses an electronic element (18; Fig.2) mounted on the mounting portion ( see mounting portion connected to 48 that’s on top surface of 16)  of the electronic element mounting substrate (30); and a heat transfer member (50) in the recessed portion (50 is in 48).  
 
  
	
Pertinent Art
Prajapati (US 2015/0075186 A1) Dooley (US 2010/0224354 A1) and Lee (US 2015/0052742 A1)
Prajapati discloses a graphite layer on the bottom of a pcb.
Dooley discloses an electronic component mounted on top of a heat sink and carbon nanotube layer.
Lee discloses a through hole in a printed circuit board to accommodate a heat dissipation metal for an electronic component.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848